Citation Nr: 9901482	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gouty arthritis, 
claimed as arthritis of the upper and lower joints, and bone 
lesions of the hands and feet, due to cold injury.

2.  Entitlement to service connection for a circulatory 
disorder due to cold injury.

3.  Entitlement to service connection for a skin disorder due 
to cold injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from January 1951 to September 1952.  The veteran 
died in July 1998, the appellant is his widow.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in July 1998, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellants claim for 
accrued benefits based on the veterans claimed entitlement 
to service connection for gouty arthritis, claimed as 
arthritis of the upper and lower joints and bone lesions of 
the hands and feet, due to cold injury; a circulatory 
disorder due to cold injury; and a skin disorder due to cold 
injury.  A video conference hearing on this claim was held on 
September 21, 1998, before Jeff Martin, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).





FINDINGS OF FACT

1.  There is no competent evidence of record diagnosing the 
veteran with a current skin disorder, bone lesions of the 
hands and feet, or a cold injury.

2.  There is no competent evidence of record relating the 
veterans claimed arthritis of the upper and lower joints or 
circulatory disorder, identified as hypertension, to his 
periods of active service.


CONCLUSION OF LAW

The claims of entitlement to accrued benefits based upon the 
veterans claimed entitlement to service connection for 
arthritis of the upper and lower joints, bone lesions of the 
hands and feet, a circulatory disorder, and a skin disorder 
due to cold injury are not well-grounded.  38 U.S.C.A. 
§§ 1502, 1521, 5107, 5121 (West 1991); 38 C.F.R. § 3.1000 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), affd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
date of death, and due and unpaid for a period of not more 
than one year prior to death, may be paid to the living 
person first listed as follows:  (1) his spouse, (2) his 
children (in equal shares), (3) his dependent parents (in 
equal shares).  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 
3.1000(a) (1998).  The veteran died in July 1998, at the time 
of his death he had appealed an April 1998 rating decision by 
the RO which denied his claims of entitlement to service 
connection for arthritis of the upper and lower joints, bone 
lesions of the hands and feet, a circulatory disorder, and a 
skin disorder due to cold injury.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

For the reasons discussed below, the Board finds that the 
appellants claims for accrued benefits based upon the 
veterans claimed entitlement to service connection for 
arthritis of the upper and lower joints, bone lesions of the 
hands and feet, a circulatory disorder, and a skin disorder 
due to cold injury are not well grounded.  Although it 
appears that the RO denied the appellants claims as not 
well-grounded, even if this is not the case, the Board 
concludes that its decision to do so is not prejudicial to 
the appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the United States Court of Veterans Appeals 
(Court) finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Boards decision, on the basis of nonprejudicial error); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  The appellant testified at her 
video conference hearing before the Board that she was unable 
to obtain any private medical records reflecting the 
veterans treatment for the claimed disorders since discharge 
because the family moved around a lot.  

The appellant testified at her September 1998 video 
conference hearing that the veteran served in combat in Korea 
for a year and that he wrote letters home indicating that the 
weather was below zero with snow on the ground.  He also told 
the appellant that he had to stand still in the cold for long 
periods and that his socks often got wet and he had to take 
them off and warm them up then put them back on wet.  She 
also testified that his joint trouble started almost 
immediately after he returned home from service and that when 
he worked in cold weather his hands and feet would turn 
white.  Additionally, she stated that the veteran had skin 
rashes and eventually developed tingling in his legs.  

The veterans service medical records do not include any 
reference to treatment or complaints concerning cold injury 
during service, and his September 1952 discharge examination 
report notes that his upper and lower extremities, spine, 
vascular, heart, feet and skin were normal.  Additional 
medical evidence of record includes private treatment records 
from September 1977 to November 1978 showing treatment for 
swelling of the left and right knees, improved with 
injection, as well as an injury to the right foot at work.  
VA treatment records show a hospitalization in February 1979 
for acute gouty arthritis of both knees, with an 18 month 
history of swelling in the right knee.  The discharge report 
notes no obvious joint deformities or rashes, and x-rays that 
were generally unremarkable.  

An April 1979 VA compensation examination in connection with 
a then-pending claim of entitlement to service connection for 
right foot and right knee disabilities, shows no complaints 
by the veteran regarding cold injury in service or 
sensitivity to cold.  The examiner found the veterans skin 
to be within normal limits, his lymphatic and hemic systems 
showed all peripheral pulses present with no blockage of 
lymphatic circulation, the veteran denied swelling of the 
lower extremities or hypertension in connection with his 
heart, and his peripheral vessels were shown to have good 
tone and elasticity with all pulses present.  There was no 
evidence of varicose veins or incompetency of the deep 
circulation.  His blood pressure was 130/80 sitting, and 
120/80 standing and recumbent.  The musculoskeletal 
examination performed at this time showed normal range of 
motion, no swelling or asymmetry, normal posture, and no 
deformity.  The examiner noted a slight limp, and tenderness 
near the ligament of the left knee.  The veteran reported 
occasional effusion of the knee, aspirated with fluid and 
foot pain upon prolonged standing.  The diagnosis was 
contusion of right foot with no residuals and ligamentous 
injury right knee, lateral meniscus.  In May 1998 the veteran 
was given a foot examination in connection with an increased 
rating claim.  The examiner noted that the veteran complained 
of pain in his right foot, swelling, and "scaliness" on the 
feet and ankles.  The diagnosis was old contusion of the 
right foot, asymptomatic at the time of examination.  VA 
outpatient treatment records from January 1998 to May 1998 
show treatment for prostate and genito-urinary problems, 
chronic obstructive pulmonary disorder, degenerative joint 
disease cleared up with pills, anemia, coronary artery 
disease, and hypertension, controlled by medication.  

While the Board finds the appellants testimony regarding the 
veterans exposure to extreme temperatures in service 
credible, she is not competent to diagnose a cold injury, and 
the record contains no medical evidence that the veteran was 
so diagnosed prior to his death.  Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician).  Additionally, there is no medical evidence 
indicating that the veteran was diagnosed with a skin 
disorder or bone lesions of the hands and feet.  

While there is medical evidence of diagnoses of degenerative 
joint disease and gouty arthritis, neither of these disorders 
are linked by medical opinion to the veterans periods of 
active service.  Moreover, the only circulatory disorder 
diagnosed in the record is hypertension, and, as with his 
other diagnoses, no connection is made between this disorder 
and the veterans periods of active service.  Consequently, 
despite the appellant and [redacted]s testimony regarding the 
veterans continuity of symptomatology from discharge, the 
record does not contain medical evidence sufficient to well-
ground the appellants claims.  Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, while the Board sympathizes with the appellant and 
recognizes her belief that the veterans disorders were 
related to his active service, her claims for accrued 
benefits based upon the veterans claimed entitlement to 
service connection for arthritis of the upper and lower 
joints, bone lesions of the hands and feet, a circulatory 
disorder, and a skin disorder due to cold injury are denied.


ORDER

Accrued benefits based on the veterans claimed entitlement 
to service connection for arthritis of the upper and lower 
joints, bone lesions of the hands and feet, a skin disorder, 
and a circulatory disorder due to cold injury are denied.



		
	JEFF MARTIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
